DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 10-15) in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that there are common features between the three groups of claims, and thus it would not constitute an undue burden on the Examiner to examine all three groups.  This is not found persuasive. Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches. Burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues. Searching the instant three patentably distinct inventions would, in fact, impose a serious burden on the examiner. If applicants admit on the record that Groups I-III are obvious over one another, the Groups will be rejoined, since a single search would suffice for all Groups. 
As applicant indicated in the response, species election is not necessary since the requirement was directed to the claims of Group III, and applicant elected Group I.
The requirement is still deemed proper and is therefore made FINAL.

	Claims 1-9 has/have been canceled, claims 16-28 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 10-15 have been considered on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 discloses a method of producing a cell population comprising adherent cells derived from a fetal appendage. However, the claim does not disclose any active step for the production of a cell population as claimed. The step of “obtaining” does not necessarily require any active step. 
Claim 10 discloses “CD73-” in line 4. It appears that this term is intended to be “CD73-positive”, however, it could also be interpreted as “CD73 negative”. Clarification is required. 
The term "low differentiation capacity" in claim 14 is a relative term which renders the claim indefinite.  The term "low differentiation capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no particular standard how to determine differentiation capacity being low, and thus, one cannot determine the cell population having “low” .
Claim 15 discloses “up to 40 days or later.” It is not clear what the term “later” intends to point out. The term can be interpreted as “more” instead, i.e. up to 40 days or more after start of an in vitro culture. Alternatively, it can be interpreted as the cell population is culturable (1) up to 40 days; or (2) later after start of an in vitro culture. Clarification is required. 
The phrase “after start of an in vitro culture” in claim 15 is not clear what the in vitro culture intends to point out. It is vague which cells are subjected to the in vitro culture. Clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method for producing a cell population comprising adherent cells derived from a fetal appendage. However, there is no active step for the method of producing a cell population. Rather the limitations of the claims are directed to products of nature, i.e. a cell population having characteristics of (a) and (b) in the claims. The step of obtaining does not involve any active step of preparing the claimed cell population, rather merely presenting a cell population. Thus, the claims are analyzed for their subject matter eligibility under the law of nature or natural phenomenon (i.e. natural 
According to the instant specification, the claimed cell population is present in vivo in the fetal appendage, and they are isolated from the in vivo source. Therefore, the claimed cell population is naturally occurring, and thus, they are not significantly different from naturally occurring counterparts. The limitation disclosed in claims 14-15 are directed to the characteristics of the claimed product, and thus, they are not significantly different from naturally occurring counterparts.
This judicial exception is not integrated into a practical application because the claims do not disclose any practical application of the claimed subject matter. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamahara et al. (WO2015/025810, IDS ref.; the corresponding US application 2016/0228474 is relied upon for English translation).

	The term “fetal appendage” is understood as a fetal membrane, a placenta, an umbilical cord, and amniotic fluid (para. 73), which is identical to the definition given in the instant specification (para. 60 of PGPub).
	Yamahara et al. teach that the MSCs derived from amnion (i.e. fetal appendage derived MSCs) are adherent to plastic in standard medium under culture conditions, and positive for CD73 and CD90 (paras. 75-76), and the population is 90% or more CD90-positive (para. 145).
	Yamahara et al. teach a step of culturing or cryopreserving the MSCs (para. 37, 82, 111).
	Yamahara et al. do not particularly teach that the MSCs satisfy a relative expression level of LFA-3 gene to the expression level of SDHA gene of 1.0 or more. 
	Regarding claims 14-15, the limitations are directed to characteristics of the claimed cells, which does not require any active step. Since the MSCs of Yamahara et al. would anticipate or render the claimed cells obvious, it is considered that the MSCs of Yamahara et al. would possess the same characteristics of the claimed cells.
	Thus, Yamahara et al. anticipate or, in alternative, render the claimed subject matter obvious.


		

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAEYOON KIM/Primary Examiner, Art Unit 1632